Citation Nr: 1008993	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating, in excess of 30 percent, 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.  

This appeal arises from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
PTSD and assigned a 30 percent rating. 

A review of the record shows the Veteran's original claim and 
subsequently obtained records reasonably raise a claim for 
service connection for tinnitus.  This, however, has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

The Veteran's symptoms of PTSD produce occupational and 
social impairment with occasional decrease in his work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1110 (West 
2002);38 C.F.R. § 4.148, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In January 2005 the Veteran submitted a claim for service 
connection for PTSD.  The RO granted service connection in an 
August 2005 rating decision and assigned a 30 percent rating 
for PTSD.  This appeal arises from the Veteran's disagreement 
with the initial rating assigned.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  

With respect to the duty to assist, the treatment records the 
Veteran identified have been obtained, and he has been 
examined for VA purposes in connection with his appeal.  

Initial Rating for PTSD

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  It 
provides a 30 percent evaluation with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2009).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

As is noted above, the RO granted service connection for PTSD 
in an August 2005 rating decision, effective from the date of 
the Veteran's claim in February 2005.  

Leading up to his claim, the treatment records show the 
Veteran was receiving medication, Wellbutrin, for treatment 
of depression.  His Global Assessment of Functioning Scores 
(GAF) ranged from 50 to 65.  In August 2004, the Veteran was 
working part time and had applied for disability benefits and 
been denied.  At that time the Veteran reported he continued 
to have symptoms of PTSD but felt they had lessened over 
time.  He continued to struggle with irritability that went 
along with his depression.  

In January 2005, the Veteran was seen by a VA psychiatrist.  
The Veteran reported he was doing fairly well.  His sleep was 
fair.  He was enjoying playing computer games, watching 
television and walking for exercise.  His affect was 
appropriate.  He denied any current suicidal or homicidal 
ideation.  He did not have any visual or auditory 
hallucinations.  He was alert and oriented in all spheres.  

A VA psychiatric evaluation was conducted in July 2005 in 
connection with the Veteran's claim for service connection.  
The examination report shows that the examiner described the 
Veteran as uncooperative, providing very vague and limited 
responses to most of her questions, and made it clear to her 
he had no interest or desire in being there.  Significantly, 
this behavior was not identified in any way as representing 
symptoms of the Veteran's PTSD.  The examiner noted that her 
review of his treatment records showed he appeared to have 
been perfectly appropriate during his treatment sessions.  In 
any event, it was recorded that the Veteran was taking 
Bupropion and had noticed some improvement on the medication.  
He continued to sleep poorly on some nights.  He described 
having nightmares, too often.  He also reported frequent 
intrusive memories of his experiences and said he could not 
get away from it; that he had difficulty keeping friends and 
reported that he did not trust people.  He also said he did 
not have time for any meaningful hobbies, but did not tell 
her what he spent all his time doing.  He reported he was 
unable to tolerate having his back to anyone, and that in the 
past he lost a job due to his reaction when someone came up 
behind him unexpectedly.  He also reported his  concentration 
was poor and his mind jumped about, that he was irritable, 
that he avoided thinking or talking about his experiences in 
Vietnam, was hypervigilant and had an exaggerated startle 
response.  

The entries in the report under the heading "mental status 
examination," included the following.  
The Veteran was casually and neatly dressed.  
He had good personal hygiene.  
He was minimally cooperative during the examination.  
He was in an angry mood and his affect was flat.  
There was no evidence of delusions or hallucinations.  
He admitted to suicidal ideation a long time ago, but denied 
any current suicidal ideation.  
He was alert and oriented times four.  
There was no evidence of gross memory loss or impairment.  
His speech was linear and coherent and normal as to rate and 
volume.  

The Diagnosis was PTSD and a GAF of 55 was assigned.  

In June 2007, VA outpatient treatment notes reveal the 
Veteran reported continuing mild problems with his temper.  
His sleep and appetite were fair.  He had nightmares about 
Vietnam every one to two weeks.  He was alert and oriented to 
time, place and person.  His speech was normal.  He affect 
was calm but a little sad and upset.  His thoughts were 
organized.  There was no suicidal or homicidal ideation.  He 
did not express any delusions, ideas of reference, 
hallucinations or obsessions.  He denied any anxiety.  A GAF 
of 55 was assigned.  

September 2008 VA records reveal the Veteran had recently 
been told he had prostate cancer, and he was working to keep 
a positive attitude.  It was noted he was still employed at 
Wal-Mart and enjoyed his work.  Increasing his dosage of 
medication was discussed, and a GAF of 45 to 50 was assigned.  

In June 2009, a VA Social Worker indicated the Veteran was 
casually and appropriately dressed.  He was clean.  He had 
been having ongoing radiation treatment.  He was oriented 
times four, alert and his thought processes were logical and 
goal directed.  He also was pleasant and animated.   

A VA examination for rating purposes was conducted in 
September 2009.  The report recited the Veteran was being 
seen at VA in the Mental Hygiene clinic as needed for 
medication.  He had been married for 29 years and he and his 
wife got along well.  He also had a good relationship with 
his stepson.  His hobbies included yard work, home repair and 
watching television.  His psychosocial functioning had been 
fairly stable.  His speech was unremarkable and his general 
appearance was clean.  His affect was restricted but his mood 
was good.  He was oriented to time, place and person.  He had 
occasionally had trouble falling asleep, but usually was able 
to stay asleep unless a nightmare woke him.  His sleep was 
reportedly okay ninety percent of the time.  There had been 
no hallucinations, inappropriate behavior, panic attacks, 
homicidal thoughts, or suicidal thoughts.  His impulse 
control was fair.  He was irritable and had a short fuse.  
The Veteran reported having problems with his short term 
memory, such as whether or not he had completed a task.  The 
Veteran had daily symptoms of PTSD of moderate severity.  He 
was employed part time as a door greeter and had been for 
several years.  He had lost one week from work during the 
last year due to hernia surgery.  He had also briefly sold 
NASCAR items at a flea market.  The diagnoses were PTSD and 
major depressive disorder.  The examiner assigned a GAF of 52 
based only on symptoms of PTSD.  

As to the effects of the Veteran's PTSD on his occupational 
and social functioning the VA physician wrote "No" that it 
did not cause total occupational and social impairment; or 
deficiencies in judgment, thinking, family relations, work, 
or mood; or reduced reliability and productivity; or an 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks.  She 
indicated there were PTSD signs and symptoms that are 
transient or mild and decrease work efficiency and ability to 
perform occupation tasks during periods of significant 
stress.  

In reviewing this record, there is some evidence the 
Veteran's affect is flattened, as in July 2005, the VA 
examiner described his affect as flat.  But previously in 
January it was described as normal.  Subsequently, in June 
2007 his affect was calm, but a little sad.  In September 
2009 it was noted to be restricted but during a VA outpatient 
visit was described as animated.  

As to his speech there is no indication in the record of 
circumstantial, circumlocutory or stereotyped speech.  There 
is also no evidence of panic attacks or difficulty 
understanding complex commands.  (The Veteran's assertion of 
the presence of these symptoms in his substantive appeal are 
not considered credible in light of the absence of any 
description of his actual behavior as would demonstrate their 
existence in that document or in any treatment record, and 
the timing of that assertion.  It immediately followed the 
statement of the case which identified the criteria for an 
increased rating, which the Veteran then recited.)  

The Veteran has reported difficulty with his memory, as 
indicated in a September 2009 document where he reported 
having difficulty with his short term memory, particularly 
whether he had completed a task.  The VA physician noted, 
however his remote memory was normal and his recent memory 
only mildly impaired.  

There is no evidence or any impaired judgment or abstract 
thinking.  

He has had difficulty with depression, as his mood was noted 
to be sad and angry, which is consistent mood disturbance.  

As to the Veteran's ability to maintain relationships he has 
been married for over 29 years and describes his relationship 
with his spouse and stepson as good.  He has reported he 
tries not to get close to people due to his war experiences, 
and has difficulty maintaining friendships, yet he also 
reported his work colleagues are his friends.  

Thus, very few of the listed criteria for a 50 percent rating 
are endorsed by the Veteran and little evidence shows such 
symptoms result in occupational impairment.  Certainly, 
however, the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Indeed, the presence of all, most, or even some, of the 
enumerated symptoms is not controlling for a particular 
rating.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will assigned.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

In this regard, the VA physician in September 2009 directly 
addressed the question regarding the presence of occupation 
and social impairment produced by PTSD, and indicated threw 
was "No" reduced reliability and productivity caused by his 
PTSD.  As such, the Board concludes that the criteria for an 
increased 50 percent rating for PTSD have not been met.    

The Board has noted the GAF scores assigned include those at 
or below 50.  GAF Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  The corresponding narratives in the file, 
however, fail to describe that level of impairment of 
functioning.  As such, these low GAF scores carry limited 
probative value.  

The Board has also noted the Veteran is only working part 
time.  There is nothing in the record, however, which 
indicates his part time employment is due to his inability to 
work full time.  (An examination report prepared in 
connection with a claim concerning prostate cancer, for which 
the Veteran is service connected at 100 percent, shows the 
Veteran retired from International Paper.)  The Veteran also 
reported he had sold NASCAR merchandise for a short time.  He 
had only lost one week from his job, and that was due to his 
hernia operation, not his PTSD.  His position as a 
"Greeter" which the Veteran indicated he enjoyed, also 
provides evidence the Veteran is able to function in a job 
where he must constantly meet and interact with the public.  

The Board concludes the Veteran's symptoms of PTSD do not 
produce impairment of occupational function sufficient to 
support an initial rating higher than 30 percent.  Further, 
since his symptoms appear stable, with no exacerbations of 
his symptoms of PTSD documented in the record, staged ratings 
are not warranted.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2009).  

The Veteran has not identified any symptoms of PTSD that are 
not included in the rating criteria.  He stated he had lost 
time from work, not due to his PTSD, but for a hernia repair.  
Nothing in the record indicates his part time schedule is 
related to any symptoms of PTSD.  Referral for consideration 
of an extraschedular rating is not required.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


